PER CURIAM.
Appellee brought suit against appellants for overtime work under the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq. The case was tried by the court without the intervention of a jury and ap-pellee recovered a judgment for $596.16 with interest at 6% per annum from April 12, 1945, until paid, and for the further sum of $596.16 as liquidated damages with interest at 6% per annum from April 12, 1945, until paid, together with costs.
The judgment appealed from is affirmed upon the grounds and for the reasons set forth in the Findings of Fact and Conclusions of Law filed by the District Judge on April 16, 1945, except in one particular. The judgment was erroneous in so far as it allowed a recovery of interest upon the item of unliquidated damages. J. F. Fitzgerald Construction Co. v. Pedersen, 324 U.S. 720, 65 S.Ct. 892.
The case will be remanded to the District Court for correction of the judgment as herein indicated.